department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list legend trust corporation state county city supporting_organization dear we have considered your revised request dated date for a ruling on the federal tax consequences of the transactions described herein under the provisions of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter of the internal_revenue_code the code facts trust was organized under state law by a declaration of trust for the purpose of improving the lives of the people of metropolitan city the trust was established nearly a century ago under the trust name the internal_revenue_service recognized the trust as an organization described in sec_501 of the code and classified it as a publically supported_organization under sec_170 trust's organizing document states that its purpose is to receive gifts administer funds and make distributions for charitable purposes for the mental moral intellectual and physical improvement assistance and relief of the inhabitants of the county state corporation was formed by the executive committee of the trust as a not-for-profit corporation under state law by the executive committee of the trust the corporation was funded with assets from the trust the internal_revenue_service recognized corporation as an organization described in sec_501 of the code and classified it as a public charity described in sec_509 and sec_170 corporation's original articles of incorporation and bylaws stated that its purpose is to receive money and other_property by gift administer funds and make distributions for charitable purposes for the benefit of the residents of the city metropolitan area the local community as an affiliate of the trust since its inception in recent years most of the donations have been made to the corporation rather than the trust it has been described to the organizing documents of the trust and the corporation state that all gifts devises and bequests of property are made subject_to the terms and conditions of these documents the corporation’s organizing documents state that the corporation is subject_to the organizing documents of the trust the organizing documents of the trust and corporation require that both organizations be subject_to a common governing body specifically the members of the executive committee of the trust serve as the directors of the corporation thus giving the executive committee of the trust control_over the corporation the organizing documents of the trust and corporation state that all gifts devises and bequests of property are made subject_to the terms and conditions of the resolution the executive committee of the trust and board_of directors of the corporation each have the responsibility to ensure that the application and distribution of funds are made exclusively for one or more of the trust's charitable purposes further the organizing documents of the trust and corporation each give their boards of directors the power to modify conditions or restrictions concerning the distributions of income and principal for charitable purposes and to remove any trustee that has breached its fiduciary duty or failed to produce a reasonable return of net_income trust and corporation’s organizing documents require that each prepare annual financial reports trust and corporation have filed separate forms each year trust continues to be publicly supported because it normally receives at least of its total support from governmental units or contributions made directly or indirectly by the general_public corporation is publicly supported because it normally receives at least one-third of its support from those sources trust pursuant to a proposed transaction plans to operate corporation as one of its component parts and not as an organization separately recognized as exempt under sec_501 of the code for federal tax law purposes although the corporation would have qualified as a component part of the trust since the corporation was created the corporation and the trust have been submitting separate form 990’s and calculating their respective public support tests separately the corporation has been advertised to the local community as an affiliate of the trust and most of the donations in recent years have been made to the corporation trust and corporation understand that a growing number of community foundations are receiving more donations from the general_public in the corporate form compared to the trust form treating the corporation as a component part of the trust for the purposes of calculating the public support_test will more accurately reflect the operations of the trust and corporation in addition both the trust and corporation will obtain administrative efficiencies and lower expenses associated with the preparation of form_990 as a_trust corporation has represented that it will file a final form_990 and will label it as a final return part of its transition to actually operating as a component part of ruling requested that for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter of the code for the fiscal_year beginning date and ending date and all future fiscal years the trust will continue to be treated as a single_entity_community_trust and the corporation will be treated as a component part of the trust law sec_6033 of the code describes the general filing_requirements for exempt_organizations and in particular specifies certain information required by sec_501 organizations in sec_6033 sec_1_170a-9t f i of the income_tax regulations regulations states that any organization that meets the requirements in sec_1_170a-9t f iii through vi will be treated as a single entity rather than as an aggregation of separate funds in addition all funds associated with such organization whether a_trust not-for-profit corporation unincorporated association or a combination thereof which meet the requirements of sec_1 170a- 9t f ii will be treated as component parts of such organization sec_1_170a-9t f ii of the regulations provides that to be treated as a component part of a community_trust referred to in paragraph f i of this section a_trust or fund a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity under sec_1_170a-9t f and b may not be directly or indirectly subjected by the transferor to any material restriction or condition with respect to the transferred assets sec_1_170a-9t f iii of the regulations provides that the organization must be commonly known as a community_trust fund foundation or other similar name conveying the concept of a capital or endowment fund to support charitable activities in the community or area it serves sec_1_170a-9t f iv of the regulations provides that all funds of the organization must be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language in addition if a community_trust adopts a new governing instrument or creates a corporation to put into effect new provisions applying to future transfers to the community_trust the adoption of such new governing instrument or creation of a corporation with a governing instrument which contains common language with the existing governing instrument shall not preclude the community_trust from meeting the requirements of this paragraph sec_1_170a-9t f v of the regulations provides a that the organization must have a common governing body or distribution committee which either directs or monitors the distribution of all the funds exclusively for charitable purposes in addition the governing body must have the power in the governing instrument or other applicable document b to modify any restriction or condition on the distributions of funds for any specified charitable purposes or to specified organizations if in the sole judgment of the governing body such restriction or condition becomes in effect unnecessary incapable of fulfillment or inconsistent with the charitable needs of the community or area served b to replace any participating trustee custodian or agent for breach of fiduciary duty under state law and b to replace any participating trustee custodian or agent for failure to produce a reasonable return of net_income over a reasonable period of time sec_1_170a-9t f v e of the regulations provides that the governing body must commit itself to exercise these powers in the best interests of the community_trust sec_1_170a-9t f v f of the regulations provides that the governing body must commit itself to obtain information and take other appropriate steps with the view to seeing that each participating trustee custodian or agent with respect to each restricted trust or fund that is and with respect to the aggregate of the unrestricted trusts or funds that are a component part of the community_trust administers such trust or fund in accordance with the terms of its governing instrument and accepted standards of fiduciary conduct to produce a reasonable return of net_income with due regard to safety of principal in furtherance of the exempt purposes of the community_trust sec_1_170a-9t f vi of the regulations provides that the organization must prepare periodic financial reports treating all of the funds held by the community_trust either directly or in component parts as funds of the organization sec_1_170a-9t f i of the regulations indicates that those entities which fail to qualify as component parts of a community_trust will be treated as a separate_entity for purposes of subchapter_a of chapter of subtitle f sec_6033 of the code if the form_990 filed annually by the community_trust included financial information with respect to such fund and treated such fund in the same manner as other component parts they will be treated as the entity’s separate returns and the first such return filed by the community_trust will be treated as the notification required of the separate_entity for purposes of sec_508 analysis the regulations list the requirements for a group of funds such as the trust and corporation and their affiliates to be treated as a single entity in sec_1_170a-9t f iii through vi trust has been established under the name trust for nearly a century the trust and corporation are both named for the community they serve and are commonly known in the community as endowment funds that support charitable activity in that community therefore trust and corporation both meet the requirement of sec_1_170a-9t f iii of the regulations the organizing documents of the trust and the corporation state that all gifts devises and bequests of property are made subject_to the terms and conditions of these documents therefore all the donor funds will be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in several documents containing common language within the meaning of sec_1_170a-9t f iv of the regulations accordingly trust and corporation both meet this requirement also the organizing documents of the trust and corporation each state that the executive committee of the trust and board_of directors of the corporation which are required to be the same people have the responsibility to ensure that the application and distribution of funds are made exclusively for one or more of the trust’s charitable purposes thus they meet the requirement of sec_1_170a-9t f v of the regulations that a common governing body monitor the distribution of all funds for charitable purposes the organizing documents of the trust and corporation each give their boards of directors the power to modify conditions or restrictions concerning the distributions of income and principal for charitable purposes and to remove any trustee that has breached its fiduciary duty or for failure to produce a reasonable return of net_income therefore both trust and corporation meet the requirements of sec_1_170a-9t f v of the regulations trust and corporation's organizing documents require that each organization prepare annual reports trust has continuously prepared such reports in which it treated its component funds as funds of trust similarly trust expects to report the funds and assets of corporation as part of a single entity therefore both trust and corporation meet this requirement of sec_1 170a- ot f vi of the regulations although trust and corporation will continue to be legally separate entities because they meet the requirements described in sec_1_170a-9t f iii through vi of the regulations as required by sec_1_170a-9t f i they will be treated as a single entity rather than as an aggregation of separate funds for federal tax law purposes once a single entity is identified the component part provisions of the regulations determine whether a particular fund or trust may be considered part of the single entity associated with an organization whether a_trust non-for-profit corporation unincorporated association or a combination that is treated as a single entity and which meets the requirements of sec_1_170a-9t f ii will be treated as component parts of such organization sec_1_170a-9t f i of the regulations all funds to be treated as a component part of a community_trust a_trust or fund a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity under sec_1_170a-9t f and b may not be directly or indirectly subjected by the transferor to any material restriction or condition with respect to the transferred assets sec_1_170a-9t f ii of the regulations as noted above corporation is an organization that pursuant to the above ruling will be treated as a single entity for the purposes of the component part test corporation was created by a transfer from trust and has been operating for almost years trust will file form_990 which will include income and expenses of its component funds including corporation for the same initial tax_year corporation will cease filing form_990 in addition neither corporation's articles of incorporation or bylaws permit any donor to corporation to impose any material restriction or condition with respect to the donated assets corporation meets the two requirements of sec_1_170a-9t f ii of the regulations corporation and all funds associated with corporation will be treated as component parts of trust rulings based on your facts and representations trust will be treated as a single entity under sec_1_170a-9t f i of the regulations in addition corporation will be treated as a component part of the trust under sec_1 170a- 9t f ii funds created within the trust or corporation if they otherwise meet the requirements of sec_1_170a-9t f i will be treated as component parts of a single community_trust under sec_1_170a-9t f this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
